Opinion filed August 13, 2015




                                      In The

          Eleventh Court of Appeals
                                    ___________

                                No. 11-15-00019-CV
                                    ___________

               IN THE INTEREST OF M.A.S.R., A CHILD


                     On Appeal from the 118th District Court
                            Howard County, Texas
                         Trial Court Cause No. 49,562

                      MEMORANDUM OPINION
      This is an appeal from an order in which the trial court terminated the parental
rights of the father of M.A.S.R. The father timely filed an appeal. In two issues on
appeal, he challenges the legal and factual sufficiency of the evidence to support
termination and the finding that termination is in the best interest of the child. We
affirm.
                        Termination Findings and Standards
      The termination of parental rights must be supported by clear and convincing
evidence. TEX. FAM. CODE ANN. § 161.001 (West 2014). To determine if the
evidence is legally sufficient in a parental termination case, we review all of the
evidence in the light most favorable to the finding and determine whether a rational
trier of fact could have formed a firm belief or conviction that its finding was true.
In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). To determine if the evidence is
factually sufficient, we give due deference to the finding and determine whether, on
the entire record, a factfinder could reasonably form a firm belief or conviction about
the truth of the allegations against the parent. In re C.H., 89 S.W.3d 17, 25–26 (Tex.
2002). To terminate parental rights, it must be shown by clear and convincing
evidence that the parent has            committed     one of the acts         listed   in
Section 161.001(1)(A)–(T) and that termination is in the best interest of the child.
FAM. § 161.001.
      With respect to the best interest of a child, no unique set of factors need be
proved. In re C.J.O., 325 S.W.3d 261, 266 (Tex. App.—Eastland 2010, pet. denied).
But courts may use the non-exhaustive Holley factors to shape their analysis.
Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). These include, but are not
limited to, (1) the desires of the child, (2) the emotional and physical needs of the
child now and in the future, (3) the emotional and physical danger to the child now
and in the future, (4) the parental abilities of the individuals seeking custody, (5) the
programs available to assist these individuals to promote the best interest of the
child, (6) the plans for the child by these individuals or by the agency seeking
custody, (7) the stability of the home or proposed placement, (8) the acts or
omissions of the parent that may indicate that the existing parent-child relationship
is not a proper one, and (9) any excuse for the acts or omissions of the parent. Id.
Additionally, evidence that proves one or more statutory grounds for termination
may also constitute evidence illustrating that termination is in the child’s best
interest. C.J.O., 325 S.W.3d at 266.
      In this case, the trial court found that the father had committed one of the acts
listed in Section 161.001(1)—the act found in subsection (O). Specifically, the trial
court found that the father had failed to comply with the provisions of a court order
                                           2
that specifically established the actions necessary for him to obtain the return of the
child, who had been in the managing conservatorship of the Department of Family
and Protective Services for not less than nine months as a result of the child’s
removal from the parent for abuse or neglect. The trial court also found, pursuant to
Section 161.001(2), that termination of the father’s parental rights would be in the
best interest of the child. The father challenges each of the trial court’s findings in
his issues on appeal.
                                 Evidence Presented
      The record shows that the Department first became involved with the family
when the child was three years old. The mother was shot and killed by her then
boyfriend in the presence of the child. As a result of this incident, the child was
placed with her maternal aunt, A.H. The father was contacted by the Department to
take responsibility for the child, but he declined to do so. The child was removed
from A.H.’s house because A.H. lost her job and her home.
      The child was subsequently placed in foster care and then with a paternal
uncle. However, the paternal uncle told the Department that he did not wish to be a
long-term placement for the child. The Department then sought to place the child
with a maternal uncle.
      The trial court ordered the father to participate in various services that were
necessary for him to obtain the return of his child. The evidence at trial showed that
the father did not complete the court-ordered services and, thus, failed to comply
with the trial court’s order. The father failed to complete parenting classes, failed to
maintain stable housing, failed to maintain stable employment, and failed to
complete a drug rehabilitation program.
      The Department’s goal for the child was termination of the parental rights of
the father and adoption by a relative. The conservatorship caseworker and the
maternal uncle testified that termination of the father’s parental rights would be in
                                           3
the best interest of the child. The maternal uncle had a close bond with the child and
wanted to adopt her. The maternal uncle’s home was stable, and the Department
agreed that the child should remain with the maternal uncle on a permanent basis.
                                      Analysis
      The record contains clear and convincing evidence that the father failed to
comply with the provisions of a court order that specifically established the actions
necessary for him to obtain the return of the child who had been in the
conservatorship of the Department for more than nine months and had been removed
due to abuse or neglect. The father asserts on appeal that the Department failed to
prove by clear and convincing evidence that the child was removed due to his
neglect.
      The evidence is undisputed that the father failed to complete his parenting
classes and failed to maintain stable housing or stable employment as required by
his family service plan and ordered by the trial court. The father also concedes that
he   was   unable    to   complete    certain    provisions   of   his   court   order.
Section 161.001(1)(O) does not “make a provision for excuses” for the parent’s
failure to comply with the court-ordered services. In re J.S., 291 S.W.3d 60, 67
(Tex. App.—Eastland 2009, no pet.) (quoting In re T.N.F., 205 S.W.3d 625, 631
(Tex. App.—Waco 2006, pet. denied)) (internal quotation marks omitted). Clear
and convincing evidence also reflected that the child had been removed due to abuse
or neglect and that the child had been in the care of the Department for well over
nine months. Furthermore, even though the child was not removed from the father’s
home and was not removed as a result of allegations of abuse or neglect made
specifically against the father, the father was still required to comply with
subsection (O). In re D.R.A., 374 S.W.3d 528, 532 (Tex. App.—Houston [14th
Dist.] 2012, no pet.). The parent who fails to comply with a court order as required
by subsection (O) need not be the same person whose abuse or neglect triggered the
                                          4
child’s removal. In re D.R.J., 395 S.W.3d 316, 320 (Tex. App.—Fort Worth 2013,
no pet.). Consequently, we hold that the evidence is legally and factually sufficient
to support the trial court’s finding under Section 161.001(1)(O). The father’s first
issue on appeal is overruled.
      The father also challenges the finding that termination of his rights would be
in the best interest of his child. We hold that, based on clear and convincing evidence
presented at trial and the Holley factors, the trial court could reasonably have formed
a firm belief or conviction that termination of the father’s parental rights would be
in the best interest of the child.      See Holley, 544 S.W.2d at 371–72.           Upon
considering the record as it relates to the desires of the child, as shown through the
lack of wanting a permanent relationship with the child and the observations made
at visitation; the emotional and physical needs of the child now and in the future; the
emotional and physical danger to the child now and in the future; the parental
abilities of the father and the person seeking to adopt the child; the plans for the child
by the Department; the instability of the father’s home; the stability of the child’s
placement; the father’s drug use issues; the father’s past criminal charges; and the
acts and omissions indicating that the parent-child relationship was not a proper one,
we hold that the evidence is sufficient to support the finding that termination of the
father’s parental rights is in the best interest of the child. See id. The father’s second
issue on appeal is overruled.
                                   This Court’s Ruling
      We affirm the trial court’s order of termination.




August 13, 2015                                               JOHN M. BAILEY
Panel consists of: Wright, C.J.,                              JUSTICE
Willson, J., and Bailey, J.

                                            5